Citation Nr: 1226377	
Decision Date: 07/31/12    Archive Date: 08/03/12

DOCKET NO.  00-11 935	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a special home adaptation grant.

2.  Entitlement to specially adapted housing.

3.  Entitlement to automobile and adaptive equipment or adaptive equipment only.

(The issue of entitlement to service connection for special monthly compensation based upon the need for the regular aid and attendance of another person or housebound status will be addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran's active military service extended from March 1987 to September 1997.  

This appeal to the Board of Veterans' Appeals (Board) arises from a May 2002 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  That rating decision denied the claims of entitlement to specially adapted housing or a special home adaption grant, and automobile and adaptive equipment or adaptive equipment only.  Subsequently, the Veteran moved to the jurisdiction of the RO in Jackson, Mississippi.

In May 2003, a hearing was held before Jacqueline E. Monroe, the Veterans Law Judge who was designated by the Chairman to conduct that hearing, pursuant to 38 U.S.C.A. § 7107(b) & (c) (West 2002).  At that hearing, Judge Monroe heard testimony on the issue of entitlement to service connection for special monthly compensation based upon the need for regular aid and attendance or being housebound, as that was the only issue on appeal at that time.  In February 2007, a second hearing was held before S. S. Toth, the Veterans Law Judge who was designated by the Chairman to conduct that hearing.  Id.  At that hearing, Judge Toth heard testimony on the issue of entitlement to service connection for special monthly compensation based upon the need for regular aid and attendance or being housebound and three additional issues of entitlement to a special home adaption grant, specially adapted housing, and automobile and adaptive equipment or adaptive equipment only.  Copies of the transcripts of both hearings are of record.

In January 2004, Judge Monroe remanded the claim for special monthly compensation based upon the need for regular aid and attendance or being housebound for additional development and adjudicative action.  In July 2007 and June 2009, Judges Monroe and Toth remanded all three claims in one decision, along with a third Veterans Law Judge, for additional development and adjudicative action.  

Since the June 2009 remand, the United States Court of Appeals for Veterans Claims (Court) issued a decision in Arneson v. Shinseki, 24 Vet. App. 379, 386 (2011), wherein it held that a veteran is entitled to have an opportunity for a hearing before all Board members who will ultimately decide the appeal.  In this case, the Veteran had two hearings with two, different Veterans Law Judges in connection with the claim of entitlement to special monthly compensation based upon the need for regular aid and attendance or being housebound.  In January 2012, the Veteran was offered a chance to have a third hearing on this issue in compliance with the holding in Arneson.  See letter.  In February 2012, the Veteran informed VA that he wanted a third hearing with a Veterans Law Judge.  See response from Veteran, received February 2012.  Thus, as mentioned in the title page, that issue will be addressed in a separate decision.

Judge Monroe did not hear testimony on the three issues involving entitlement to (1) a special home adaption grant, (2) specially adapted housing or (3) automobile and adaptive equipment or adaptive equipment only; rather, only Judge Toth has heard testimony on these issues.  As a result, at this time, only Judge Toth will address these three issues in this decision.  Stated differently, a panel decision is not necessary for these issues since only one Veterans Law Judge has heard testimony on them.  This is the reason for two, separate decisions in this case.

The issues of entitlement to specially adapted housing and entitlement to automobile and adaptive equipment or adaptive equipment only are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran does not have a permanent and total disability that includes the anatomical loss or loss of use of both hands; or is due to blindness in both eyes with 5/200 visual acuity or less.


CONCLUSION OF LAW

The criteria for entitlement to a special home adaptation grant have not been met.  38 U.S.C.A. §§ 2101, 5107 (West 2002); 38 C.F.R. § 3.809a (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Special Home Adaptation

Initially, the Board notes that since the Veteran submitted his claim for special home adaptation, there was a change to the law, which added other disabilities that would qualify a veteran for this benefit.  However, the additional disabilities involving deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, and residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease) do not apply in this case, as VA has determined that such additional disabilities apply to special home adaptation grants received by VA on or after July 30, 2008.  See 75 Fed. Reg. 57859, 57860 (September 2010).  The Veteran's claim was filed in August 2001, and thus these additional disabilities are not applicable in this case.  As an aside, the Board notes that the Veteran's service-connected disabilities do not contemplate the additional disabilities added to the regulation.

In order for a veteran to be entitled to a certificate of eligibility for assistance in acquiring special home adaptation, he or she must be entitled to compensation for permanent and total disability that includes anatomical loss or loss of use of both hands, or be due to blindness in both eyes with 5/200 visual acuity or less.  38 U.S.C.A. § 2101(b) (West 2002); 38 C.F.R. § 3.809a (2008).  

At the February 2007 hearing before the Board, the Veteran testified that his visual acuity was approximately 21/75 corrected.  The Veteran noted that he was service connected for one upper extremity only.  He stated he now lived in a one-story house (but had lived in a three-story house previously).  The Veteran testified that his wife helped him with everything, such as feeding, clothing, and cleaning.  He stated he was unable to button his shirt.  The Veteran noted he ate with his left hand, but that was something he needed to get used to.  He stated he was unable to tie his shoes with his left hand.  The Veteran's wife testified the Veteran could brush his teeth and hold his electric razor with his left hand.  The Veteran stated he had recently received a grabber from VA that he used to grab things that were too high for him to reach while sitting his wheelchair.

The Veteran is currently service connected for lumbar discogenic disease with radiculopathy, left lower extremity, which is 60 percent disabling; nerve palsy in the right upper extremity, which is 30 percent disabling; bilateral epiphora, which is 20 percent disabling; left shoulder separation, residuals of fracture to the right thumb, sinusitis, removal of left testicle, and status post removal of lipoma on the left occipital area, each noncompensably disabling.  He is in receipt of a total rating for compensation based upon individual unemployability due to service-connected disabilities as of September 1997.  

After having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence is against entitlement to a special home adaptation grant.  The Veteran does not meet either of the criteria necessary for entitlement to this grant.  For example, the Veteran does not have a permanent and total disability that includes the anatomical loss or loss of use of both hands.  The Veteran is service connected for one upper extremity, and, based upon the evidence, he does not have loss of use of that upper extremity.  When examined in January 2002, the examiner noted the Veteran had complained of numbness in the right upper extremity four years prior.  The Veteran reported that he was unable to do anything useful with his right upper extremity and that his left upper extremity was "his good arm."  The examiner wrote that on evaluation, the findings in the right upper extremity "seemed to be nonphysiological."  There was no atrophy in the right upper extremity and the forearm on the right was larger than the left.  The examiner stated that when the Veteran was asked to demonstrate motion in the right wrist and fingers, he "appear[ed] unable or unwilling to move the digits or even the wrist."  He noted the Veteran would "not demonstrate a substantial effort" with extension of the fingers or wrist.  The Veteran had normal strength in both upper extremities of the biceps and triceps, and the reflexes of those muscles were normal.  The examiner wrote he felt the Veteran should undergo a neurological examination.

The January 2002 VA neurological examination report shows that the examiner noted she had to help the Veteran undress because he came alone.  She wrote the following:

When the patient was asked to dress himself back after the examination, he managed to put his shoes on.  He managed to put his splint back on the right hand, and then afterwards when I was watching him[,] he put the seatbelt on the wheelchair using his right arm and fingers quite well, supporting with both hands to put the seatbelt on.  When the patient noticed that I was watching him using his right arm, he immediately stopped using it and hid the action away from me using mostly the left hand at that time.  This maneuver on the part of the patient suggested to me that he knew what he was trying to portray, and he was trying to hide the movements of the right hand from me in an attempt to demonstrate that his right hand is completely paralyzed.  Such a conscious hiding of the paralysis may indicate malingering on the part of the patient.

The examiner concluded that neurological examination of the left arm was "completely normal" in all respects.  She noted the Veteran was wearing a splint on the right arm and that when it was removed, there was no atrophy and added "there was no disuse atrophy of any kind."  The forearm and hand muscles were intact and the muscles on the right were larger than those on the left.  The examiner went into more detail regarding the lack of atrophy, which she said was "extremely puzzling especially in a patient who is not able to move any of his fingers or wrist at voluntary command."  She added that the Veteran would not move any fingers and would not move his wrist in any direction, but would move his elbow on flexion and she could see the brachioradialis muscle was working "quite well," which would go against a finding of radial nerve palsy. 

The gist of the two January 2002 VA examination reports was that the Veteran was exaggerating his symptoms.  This has caused the Board to question his credibility, as these two examiners are not the only ones who have found multiple inconsistencies in the Veteran's report of symptoms and what the physical examinations have shown.  

In January 2005, the Veteran reported he was able to walk short distances with support, and he could transfer himself independently.  The examiner wrote that motor strength was 5/5 in the left upper extremity and proximal right upper extremity.  There was 0-1/5 strength in the distal right upper extremity, and tone was noted to be normal.  Sensory was intact to the left upper extremity, but the Veteran was unable to feel temperature or vibration in the distal right upper extremity.  The examiner concluded that with the degree of weakness in the right hand and the lower extremities, the Veteran should be unable to walk, transfer, or possibly sit upright.  He added that the sensory deficits were non-physiologic and extended "way beyond lumbar roots or the nerves involved in the upper extremity.  He should have contractures given the duration and extent of weakness."  The examiner requested that the Veteran undergo an MRI and electromyography for objective evidence of neurologic dysfunction.  A March 2005 electromyography was normal.  (The MRI pertained to the lumbar spine.)

In November 2009, the examiner reported that the Veteran had 4/5 motor strength in the upper extremities with normal tone and bulk.  The examiner noted that the Veteran could not manipulate with either hand, yet the Veteran had a soft drink cup in his scooter from which he had been able to drink.  The examiner concluded there were no objective findings to support the Veteran's subjective sensory loss or weakness/paralysis.  An electromyography of the upper extremities was conducted in January 2010, and was normal, which indicated no electrophysiological evidence of radial nerve palsy.  An MRI of the cervical spine showed spondyolsis and some hypertrophy of posterior elements, but the Board notes that the Veteran is not service connected for a cervical spine disability.  In addition, a VA physician in March 2011 reviewed test results and determined the Veteran did not have loss of use of the hands.  As addressed below, the Veteran and his representative have been provided a copy of both medical opinions.  

Regardless, even if the Board ignores the comments from multiple medical professionals about the Veteran being able to use his right upper extremity or not having the extent of paralysis that the Veteran has claimed, there is no evidence, even from the Veteran, that he has loss of use of the left hand.  The Veteran is service connected for left shoulder separation, but he has essentially no complaints regarding that disability.  At the February 2007 hearing before the Board, the Veteran testified he was able to brush his teeth and shave with his left hand, which is evidence against a finding of loss of use of the left hand.  In a November 2009 VA examination report, the examiner noted that the Veteran reported he had not had any treatment for his left shoulder since it separated in 1991.  The examiner wrote that the Veteran denied pain or flare-ups involving the left shoulder.  The examiner concluded the Veteran did not have quadriparesis.  This is further evidence against loss of use of the left hand.  Because the evidence is clear that the Veteran does not have loss of use of the left hand, entitlement to a special home adaptation grant is not warranted under the criteria involving the hands.

The Veteran is service connected for bilateral epiphora, which affects his visual acuity.  However, the evidence shows that the Veteran does not have blindness in both eyes with 5/200 visual acuity or less.  As to the medical evidence, the Veteran was examined in May 2005.  His distance visual acuity in the right eye was 20/25 without correction and 20/20 with correction.  His near visual acuity in the right eye was 20/200 without correction and 20/20 with correction.  His distance visual acuity in the left eye was 20/30 without correction and 20/20 with correction.  His near visual acuity in the left eye was 20/200 without correction and 20/20 with correction.  The examiner entered an impression of "Normal examination, oculus uterque."  He noted the Veteran had minimal refractive error along with presbyopia.  In a separate May 2005 VA examination, the examiner noted that the Veteran used eyeglasses and that his vision "is corrected with the glasses."

The Veteran was also examined in November 2009.  There, the examiner noted that the Veteran had uncorrected distance visual acuity in the right eye of 20/20, which corrected to 20/20.  Uncorrected near visual acuity in the right eye was "at J10," (20/100) which corrected to "J1" (20/25).  As to the left eye, the Veteran had uncorrected distance visual acuity of 20/25, which corrected to 20/20.  Uncorrected near visual acuity in the left eye was "at J10," (20/100) which corrected to "J1" (20/25).  The examiner diagnosed presbyopia.

As to lay evidence, the Veteran is not alleging that he is blind.  The Veteran has an electric wheelchair and maneuvers it himself.  In other words, he is controlling the electric wheelchair, which would not be capable if he was blind.  In a May 2005 VA examination report, the examiner wrote (based on the Veteran's report that the Veteran would "go[] around in his motorized wheelchair to pay his bills.  He can self propel[].  He goes to the grocery shop and to [] downtown."  He reported similar activities at an October 2008 VA examination.  There, the Veteran said he would go through town in his scooter.  The examiner noted the Veteran reported he was able to shop and do chores, but was no longer able to drive.  Thus, the evidence of record establishes that the Veteran does not have the visual acuity to be determined to be blind for VA purposes, and entitlement to a special home adaptation grant is not warranted under this criteria.

As the preponderance of the evidence is against this claim, the doctrine of the benefit of the doubt does not apply.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, the claim is denied.


II.  Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claims; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Here, notice dated in September 2001 informed the Veteran of the evidence necessary to substantiate the claim, what evidence VA would seek to provide and what evidence the Veteran was responsible for providing.  

Next, VA has a duty to assist the Veteran in the development of the claims.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  In this case, the RO has secured all of the medical records identified by the Veteran, consisting of VA treatment records, records relied upon by the Social Security Administration to award benefits, and private medical records identified by the Veteran.  

The Veteran was provided with a hearing before the Board in February 2007.  The Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or Veterans Law Judge who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the Veterans Law Judge did not specifically note the basis of the determination or the elements that were lacking to substantiate the claim.  During the hearing, however, testimony was taken concerning the Veteran's symptoms of the service-connected disabilities.  The Veterans Law Judge subsequently remanded the claim for a medical professional to provide clinical findings to establish whether the Veteran met the criteria for the benefit sought.  The Veteran has not identified any error or prejudice with respect to this hearing.

The Veteran was afforded VA examinations in January 2002, October 2008, and November 2009.  The examinations were conducted by medical professionals who addressed the disabilities and impairments that are relevant to this claim.  The Board finds that they are adequate for the Board to determine whether the Veteran meets the criteria for a special home adaptation grant.  Additionally, in January 2011, the Board sought medical opinions from the Veterans Health Administration from an orthopedist and a neurologist.  Responses were received from both medical professionals in February and March 2011.  In April 2011, the Veteran was provided with a copy of the opinion and was provided with a 60-day period of time in which to provide a response.  See 38 C.F.R. § 20.903.  

In the May 2011 Informal Hearing Presentation, the Veteran's representative raised the issue of whether the Board had sent the Veteran copies of both Veterans Health Administration opinions and the attached documents to one of the opinions.  Thus, in July 2012, the Board sent the Veteran a complete copy of both medical opinions to ensure his receipt of this evidence and was provided a new 60-day period of time in which to respond.  Id.  The Board has received a response from the Veteran's representative, which means that the Veteran has had an opportunity to review the February and March 2011 medical opinions and respond.  Accordingly, the notice provisions under 38 C.F.R. § 20.903 have been met.  

The Board notes that it is remanding the claims of entitlement to (1) specially adapted housing and (2) automobile and adaptive equipment or adaptive equipment only for additional development and adjudicative action.  The reasons for the remand are explained below.  While the Board finds that the 2011 medical opinions are insufficient in responding to the Board's questions, such insufficiency finding relates only to the two issues being remanded.  The Board finds that the evidence as it now stands is sufficient to determine whether the Veteran meets the criteria for a special home adaptation grant.  Again, the Veteran is not claiming he has loss of use of his left hand or that he is blind.  The Veteran having use of his left hand and not being blind as defined by VA are not facts that are contested.  This is why the Board finds it can decide this issue at this time.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's and his representative's written statements are of record, and the Veteran's and his spouse's testimony are also of record.  No available outstanding evidence has been identified.  For the above reasons, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

Entitlement to a special home adaptation grant is denied.


REMAND

The Board finds that additional development is warranted in this case.  

In January 2011, the Board sought medical opinions from the Veterans Health Administration from an orthopedist and a neurologist because it found that the prior examinations did not fully answer the questions asked in the prior remands.  Responses were received in February 2011 (orthopedist) and March 2011 (neurologist).  

In the March 2011 response from the neurologist, he noted that "[t]he MRIs in this case should be reviewed by a neuroradiologist for completeness. . . .  In particular[,] a full report on the spinal MRI would be important."  See page 2.  The Board finds that in order for it to make an informed decision in this appeal on the remaining issues, it should follow the recommendation by the neurologist.  The Veteran has undergone multiple MRIs of the spine throughout the appeal, and it is requested that the full reports from the MRIs be obtained and reviewed by a neuroradiologist.  

Additionally, in the March 2011 response, the neurologist answered the questions asked; however, he failed to explain how he concluded, for example, that the Veteran did not have permanent loss of use of one or both feet.  Thus, the Board will request another examination to address the questions asked.

As the Veteran receives medical care through VA, medical records dating from June 24, 2009 should be obtained.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record).

If the Veteran has received treatment from a non-VA physician(s) or facility(ies), he should provide VA with enough information so that it may assist the Veteran in obtaining this evidence.  The Veteran may also submit the evidence himself.  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran to provide or identify any non-VA medical records pertaining to treatment for the service-connected disabilities that are not already associated with the claims folder.  The Veteran may submit this evidence himself.

If, after making reasonable efforts to obtain named records the AMC/RO is unable to secure same, the AMC must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC/RO with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence. The Veteran must then be given an opportunity to respond.

2.  Obtain VA medical records pertaining to the Veteran that date from June 24, 2009.

3.  Obtain the actual MRIs (magnetic resonance imaging) for both the cervical spine and the lumbar spine, which should include but are not limited to the following:

* January 1997 MRI of the lumbar spine with and without contrast taken at the David Grant USAF Medical Center at Travis Air Force Base in California (if available);

* November 1998 MRI of the lumbar spine taken at the VA Medical Center in Fresno, California;

* March 2005 MRI of the lumbar spine taken at the VA Medical Center in Jackson, Mississippi; and

* January 2010 MRI of both the cervical spine and the lumbar spine VA Medical Center in Jackson, Mississippi.

If after continued efforts to obtain the MRIs, it is concluded that it is reasonably certain they do not exist or further efforts to obtain them would be futile, the AMC/RO must notify the Veteran and (a) identify the specific records the AMC/RO is unable to obtain; (b) briefly explain the efforts that the AMC/RO made to obtain those records; (c) describe any further action to be taken by the AMC with respect to the claim; and (d) inform the Veteran that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond.

4.  Refer the Veteran's claims file and the actual MRIs (if available) to a neuroradiologist.  The Veteran need not be examined unless the neuroradiologist advises such.  Inform the neuroradiologist of the following:  

In this case, the Veteran asserts loss of use of his lower extremities associated with his service-connected disability of lumbar discogenic disease with radiculopathy, left lower extremity.  There is conflicting medical evidence in the claims file as to whether or not the service-connected disability of lumbar discogenic disease results in loss of use of the lower extremities.  In January 2011, VA sought a medical opinion from a VA neurologist.  In a March 24, 2011, response, the VA neurologist recommended that the MRIs be reviewed by a neuroradiologist for "completeness . . . as it is possoile (sic) that the patient could have neglect (sic) an unrelated illness separate from this claim."  See letter in Volume 5 of the claims file tabbed on the left in yellow with the applicable month and year (the specific statement made is on page 3).

Based on your review of the available MRI reports, is it at least as likely as not (a probability of 50 percent or greater) that the service-connected lumbar discogenic disease with radiculopathy to the left lower extremity results in the loss of use of one or both of the lower extremities?  The Veteran is claiming that both extremities are affected.  Please explain upon what facts and medical principles you base the opinion(s).

Please note:  For VA purposes, loss of use of a foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  Could the acts of grasping and manipulation or balance and propulsion be accomplished equally well by an amputation stump with prosthesis?

5.  The Veteran should be afforded another VA examination by an appropriate examiner.  The purpose of the examination is to obtain information as to whether the Veteran's service-connected disabilities have caused loss of use of one hand, loss of use of at least one foot, or loss of use of both lower extremities, one lower extremity with residuals of disease or injury such that locomotion is precluded, or loss of use of one lower extremity with loss of use of one upper extremity so locomotion is precluded.

The entire claims file must be made available to the examiner designated to examine the Veteran.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.  

In providing response to the following, the examiner should consider only the disabling effects of the Veteran's service-connected disabilities, which are as follows: (1) lumbar discogenic disease with radiculopathy to the left lower extremity, (2) nerve palsy of the right (major) upper extremity, (3) bilateral epiphora, (4) left shoulder separation, (5) sinusitis, (6) removal of the left testicle, (7) fracture of the right thumb, and (8) status post removal of lipoma of the left occipital area.  

(i) Do the Veteran's service-connected disabilities result in the permanent loss of use of one or both feet. 
Please state yes or no and explain how you reached the conclusion.

Please note: For VA purposes, loss of use of a hand or foot will be held to exist when no effective function remains other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  For example, could the acts of grasping and manipulation or balance and propulsion be accomplished equally well by an amputation stump with prosthesis?  

(ii) Do the Veteran's service-connected disabilities result in the following:

	The loss of use of both lower extremities so as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

	The loss of use of one lower extremity together with residuals of organic disease or injury or the loss or loss of use of one upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; 

	The loss of use of both upper extremities such as to preclude the use of arms at or above the elbows.

Please state yes or no for each bullet and explain how you reached the conclusion.

Please note:  The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  

6.  After each requested examination report has been completed, it should be reviewed to ensure that it is in complete compliance with the directives of this remand. The examination report should be returned to the examiner if deficient in any manner.

7.  Thereafter, ensure that the development above has been completed in accordance with the remand instructions and undertake any other development action that is deemed warranted, to include a new examination(s) should any additional evidence reveal facts that must be considered in connection with the claims by a medical professional.  Then, re-adjudicate the issues of entitlement to specially adapted housing and entitlement to automobile and adaptive equipment or adaptive equipment only.  If any of the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a supplemental statement of the case, which addresses relevant evidence added to the claims folder and Virtual VA since the last supplemental statement of the case issued in July 2010.  An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


